Citation Nr: 1529313	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of facial injuries, to include injuries of the jaw and teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964 with additional service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In correspondence submitted in November 2008, the Veteran's representative requested that the Veteran be afforded a hearing at the RO before a Veterans Law Judge (VLJ).  In correspondence dated March 16, 2015, the RO informed the Veteran that he was scheduled for a hearing on May 13, 2015.  The RO advised the Veteran that only one travel board session was available in fiscal year 2015 and that any schedule changes may not be possible and might place the Veteran on the list for a fiscal year 2016 session. 

In correspondence dated March 24, 2015, the Veteran made a timely request to reschedule the hearing, noting that he would be away on vacation from May 9 to May 23, 2015.  The RO responded with reminders of the May 13, 2015, hearing on April 9, 2015, and again on April 29, 2015.  The RO did not offer the option for a videoconference hearing. 

The Board finds that the Veteran's request for a change in the date of a scheduled travel board hearing was timely and for good cause.  38 C.F.R. § 20.704 (c)(2014).  Since the RO is responsible for scheduling hearings at the RO, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

Inform the Veteran of his options for a Board hearing and request him to clarify the type of hearing that he desires (travel Board or videoconference hearing).  Then, schedule the Veteran for the desired hearing in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




